ORDER

DYK, Circuit Judge.
Upon review of this recently docketed appeal, we consider whether this appeal should be transferred to the United States Court of Appeals for the Ninth Circuit.
Nutmeg Insurance Company filed suit against JH Management et al. seeking adjudication of the parties’ contractual rights and duties under an insurance policy. The district court dismissed the action, and Nutmeg appealed to this court.
This court is a court of limited jurisdiction. 28 U.S.C. § 1295. It is clear that this court does not have jurisdiction over this appeal. Thus, absent objection, this appeal will be transferred to the Ninth Circuit pursuant to 28 U.S.C. § 1631.
Accordingly,
IT IS ORDERED THAT:
Absent objection received within 21 days of the date of filing of this order, this appeal will be transferred to the United States Court of Appeals for the Ninth Circuit pursuant to 28 U.S.C. § 1631.